— In a proceeding pursuant to CPLR article 78 to review a determination of the State Board of Parole which, after a parole release hearing, denied petitioner his release on parole, petitioner appeals from a judgment of the Supreme court, Dutchess County (Rosenblatt, J.), dated June 3, 1982, which dismissed the petition. Judgment affirmed, without costs or disbursements. Upon this record, the factors enunciated by the board in its decision denying petitioner parole, namely, the nature and seriousness of the offenses of which he was convicted, constituted sufficient reason for such action (see, e.g., Matter of Shapiro v Hammock, 67 AD2d 713; Matter ofConsilvio v New York State Bd. of Parole, 57 AD2d 955). Further, discretionary decisions of the Board of Parole are deemed to be judicial functions and are not reviewable if done in accordance with law (see Executive Law, § 259-i, subd 5; Matter ofBriguglio v New York State Bd. of Parole, 24 NY2d 21; Matter of Abrams v New York State Bd. of Parole, 88 AD2d 951; Matter of Shapiro v Hammock, supra). Brown, J. P., Niehoff, Rubin and Boyers, JJ., concur.